
	

114 HR 1547 IH: Family Health Care Flexibility Act
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1547
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Paulsen (for himself, Mrs. Mimi Walters of California, Mr. Jones, Mrs. Blackburn, Mr. Womack, Mr. Harper, Mr. Lamborn, Mr. Gosar, Mr. Joyce, Mr. Sessions, Mr. Yoder, and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal certain limitations on health care benefits
			 enacted as part of the Patient Protection and Affordable Care Act.
	
	
 1.Short titleThis Act may be cited as the Family Health Care Flexibility Act. 2.Repeal of distributions for medicine qualified only if for prescribed drug or insulin (a)HSAsSubparagraph (A) of section 223(d)(2) of the Internal Revenue Code of 1986 is amended by striking the last sentence.
 (b)Archer MSAsSubparagraph (A) of section 220(d)(2) of the Internal Revenue Code of 1986 is amended by striking the last sentence.
 (c)Health flexible spending arrangements and health reimbursement arrangementsSection 106 of the Internal Revenue Code of 1986 is amended by striking subsection (f). (d)Effective dates (1)Distributions from savings accountsThe amendments made by subsections (a) and (b) shall apply to amounts paid with respect to taxable years beginning after December 31, 2015.
 (2)ReimbursementsThe amendment made by subsection (c) shall apply to expenses incurred with respect to taxable years beginning after December 31, 2015.
				3.Repeal of limitation on health flexible spending arrangements under cafeteria plans
 (a)In generalSection 125 of the Internal Revenue Code of 1986 is amended— (1)by striking subsection (i), and
 (2)by redesignating subsections (j), (k), and (l) as subsections (i), (j), and (k), respectively. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.
			
